This is an appeal from an order of the Probate Court denying the framing of jury issues with respect to the alleged will (executed on September 20, 1955) of the late Mary D. Miller, who died in 1964 at the age of 105. The expected evidence has been examined. We give due weight to the decision of the probate judge. No error is perceived in the refusal to frame the three requested issues. For the governing principles see Spilios v. Bouras, 337 Mass. 176, 177, and cases cited. See also O’Brien v. Wellesley College, 346 Mass. 162, 169-173. Cf. Tarricone v. Cummings, 340 Mass. 758, 761-764.

Order denying jury issues affirmed.